Citation Nr: 1142145	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  10-00 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective earlier than July 17, 2008 for service connection for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant or claimant in this case, had active service from June 1968 to June 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for PTSD, effective July 17, 2008.  The Veteran disagreed with the effective date of the grant of service connection and perfected his appeal with regard to this issue only.  The Veteran did not request a hearing.


FINDING OF FACT

The Veteran's original written claim for service connection for PTSD was received by VA on July 17, 2008, more than one year after separation from service, and there was no earlier formal or informal claim. 


CONCLUSION OF LAW

An effective date prior to July 17, 2008 for service connection for PTSD is not warranted.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155(a), 3.157(b), 3.400(b)(2) (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

As the Veteran's appeal relates to the effective date of the award of service connection, it is noted that the RO provided pre-adjudication VCAA notice by letter dated in August 2008 on the underlying claim of service connection.  Where, as here, service connection has been granted and disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  In any event, the Veteran was provided additional notice in April 2009 that included notice regarding effective dates. 

Earlier Effective Date for Service Connection for PTSD

The Veteran essentially contends that he is entitled to an effective date earlier than July 17, 2008 for the award of service connection for PTSD.  Specifically, the Veteran seeks September 24, 2007 as an effective date, because that was the date of a mental health evaluation, conducted at a VA medical facility, during which the assessment of PTSD was reached.  

Having reviewed the evidence of record, the Board finds that the appeal for an earlier effective for the grant of service connection date must be denied.  In this case, the undisputed evidence shows that the Veteran's original written claim for service connection for PTSD was received by VA on July 17, 2008, more than one year after separation from service, and there was no earlier formal or informal claim.  The Veteran did not file a formal or informal claim for VA disability benefits in writing until July 17, 2008.  38 C.F.R. § 3.1(p).  

The effective date of an award of benefits will generally depend on the date a claim for such benefits was filed, and the Board must consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date.  The Board is "required to review all the communications in the file . . . that could be interpreted to be a formal or informal claim for benefits."  Lalonde v. West, 12 Vet. App. 377, 381 (1999). 

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for VA benefits from a claimant, his duly authorized representative, a Member of Congress or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

Under certain circumstances, examination or hospitalization reports may be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157 (2011) (emphasis added).  Specifically, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA examination or hospitalization report will be accepted as an informal claim for increased benefits.  38 C.F.R. § 3.157(b)(1). 

The United States Court of Appeals for Veterans Claims (Court) has held that, "[w]hile the Board must interpret the appellant's submissions broadly, the Board is not required to conjure up issues that were not raised by the appellant."  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde, 12 Vet. App. at 382 (holding that the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA). 

To determine when the Veteran's claim was received, the Board has reviewed all communications in the file.  The Veteran's formal claim for VA disability benefits, in the form of a letter from the Veteran's then-representative and dated as received at the RO on July 17, 2008, is the earliest record in which the Veteran showed intent to apply for VA benefits.  Therefore, the earliest possible effective date for the Veteran's claim for service connection for PTSD is July 17, 2008, the initial date of filing of the formal claim for VA disability benefits. 

In a September 2008 statement, the Veteran reported that he had filed for compensation in September 2007 at the Dallas VA medical facility and that he had been told he was service connected then.  In the February 2009 notice of disagreement, the Veteran reported that on September 24, 2007, he was assessed as having PTSD by a VA nurse practitioner and that this VA nurse practitioner knew about his claim.  In a later September 2009 statement, the Veteran reported that the VA nurse practitioner, by whom he was evaluated on September 24, 2007, took his claim or promised that she would file his claim for compensation.  See also March 2011 statement.   

Notwithstanding the Veteran's assertions that a VA nurse practitioner took his claim or promised that she would file his claim for compensation, the Board finds that the evidence indicates that in fact the Veteran did not file a formal or informal claim for VA disability benefits in writing until July 17, 2008.  38 C.F.R. § 3.1(p).  

Here, the evidence shows the Veteran separated from service in June 1970.  The record demonstrates a diagnosis of PTSD in VA outpatient treatment records dated in September 2007.  However, as indicated above, the Veteran filed a formal claim on July 17, 2008.  

A review of the record prior to July 17, 2008 does not indicate a communication requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit, indicating an intent to apply for one or more benefits.  38 C.F.R. §§ 3.1, 3.155(a).  Thus, the July 17, 2008 date of receipt of claim for service connection for PTSD is the earliest possible effective date.  The reason for this is that, even though entitlement arose prior to July 17, 2008, the date of claim would be the later of the two dates, and hence the correct effective date as provided by 38 C.F.R. 
§ 3.400(b)(2).  

It is further noted that, under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits; however, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed, or compensation disallowed because the disability is not compensable.  Here, the Veteran's July 17, 2008 claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b).  For this reason, that regulation does not afford a basis for finding that his claim, be it formal or informal, of service connection for PTSD was filed earlier than July 17, 2008.  38 C.F.R. 
§ 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993). 

Moreover, even if the Veteran is reporting that the VA nurse practitioner, who originally assessed his PTSD, somehow failed to assist him in filing a potential claim for disability benefits in September 2007, the Court has held that, in the absence of clear evidence to the contrary, the law presumes the regularity of the administrative process, to include the actions of VA employees.  YT v. Brown, 
9 Vet. App. 195 (1996); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62 (1992)).  A statement by a claimant, indicating that a VA employee somehow erred in assisting him, by itself, is not sufficient to rebut the presumption of regularity for VA operations.  YT, 9 Vet. App. at 199. 

The Veteran's assertion that a VA nurse practitioner who was scheduled to conduct a clinical assessment of the Veteran's mental health told him that she would file a claim for him is not credible because it is inconsistent with the Veteran's other statements that he was advised to file a compensation claim before the "next president" came into office and his other actions.  Even if he were so advised by VA medical practitioners to file a disability claim before the "next president comes in" for service connection for PTSD, the evidence still does not show that he actually did so.  

Moreover, such advice by VA employees to file a claim for service connection before the next presidential election would not have misled the Veteran into not filing a claim for service connection.  He had ample time to file a claim for service connection for PTSD, and the record shows he was well aware of how to file a claim with VA.  The claims file contains the Veteran's claims for non-service connected pensions, as filed in 1990 and 2002, that show the Veteran himself had personal knowledge of the actions necessary to submit a claim to VA for benefits.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (a visitation to the RO to determine eligibility to VA benefits, or a failure to file a formal claim based upon alleged erroneous VA advice of ineligibility, cannot be deemed the filing of an informal claim or provide the basis for an estoppel theory); see also Andrews (Holly) v. Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003) (equitable tolling, which may be applied to a statute of limitations, does not apply to 38 U.S.C.A. § 5110 as it does not contain a statute of limitations but merely prescribes when benefits may begin and provides for an earlier effective date under certain limited circumstances), aff'd 16 Vet. App. 309 (2002); Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 1999) (stating that sections 5102 and 7722(d) do not justify "ignoring the unequivocal command in 38 U.S.C.A. § 5110(a) that the effective date of benefits cannot be earlier than the filing of an application therefore"). 

Moreover, the Board has reviewed the lengthy evaluation as prepared by the VA nurse practitioner for the PTSD consultation on September 24, 2007.  Nowhere is there any indication that this VA practitioner herself understood that she was to file a claim on behalf of the Veteran.  The report indicated that the Veteran was not service connected for any disability as of that consultation date, and the report indicated that she gave the Veteran her card with contact information and a written letter with a follow-up appointment in October 2007, for which the Veteran did not show.  Indeed, the Veteran submitted as evidence multiple copies of that letter for the follow-up appointment and the very card with the nurse practitioner's contact information.  

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308  -09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption. 

In this case, the Board finds that the Veteran's recent statements that he was told that a nurse practitioner during the course of a clinical evaluation that she would file a claim on his behalf for service connection for PTSD, in the context of the nurse practitioner's notes that do not include even an oblique reference to a VA claim for the Veteran, is not clear evidence allowing for the overcoming of the presumption of administrative regularity.  The record reflects no claim form or even an expression of any intent to file a claim for VA compensation (service connection) for PTSD prior to the July 17, 2008 claim received by VA.  To the extent the 

Veteran attempts to implicitly shift the burden to VA to explain the nonreceipt of an application for service connection for PTSD prior to July 17, 2008, this argument does not rise to the level of "clear evidence" necessary to rebut the presumption of regularity.  Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary). 

Having reviewed the record of evidence, the Board finds no evidence, other than the Veteran's various, contradictory statements, indicating that the Veteran attempted to file a claim for service connection for PTSD in September 2007.  Had the Veteran properly filed a claim for benefits in September 2007, VA employees would presumably have acted upon it and kept a record of it for the claims file.  As the claims file does not contain clear evidence indicating that VA both improperly processed and misfiled the Veteran's purported September 2007 claim for benefits, the presumption of regularity applies to show that no such claim for service connection for PTSD was filed by the Veteran with VA in September 2007 or at any time prior to July 17, 2008.  Ashley, 2 Vet. App. at 308-09; see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applying the presumption of regularity to official duties of the RO).  

For these reasons, the Board finds that the Veteran did not properly file a claim for benefits (service connection for PTSD) at any time prior to July 17, 2008; therefore, his account of the purported filing cannot be used to support his current claim for an earlier effective date for service connection for PTSD.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b). 

In light of the foregoing, and after reviewing all of the evidence of record, the Board finds that the July 17, 2008 date of claim for service connection for PTSD is 

the earliest possible date in determining an effective date in this case for service connection for PTSD.  Thus, an effective date earlier than July 17, 2008 for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400. 


ORDER

An effective date earlier than July 17, 2008 for the grant of service connection for PTSD is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


